Citation Nr: 1243554	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972.
These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

With regard to the Veteran's claim for service connection for left ear hearing loss, the Board notes that on the Veteran's August 1970 induction examination, audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
-
20
LEFT
30
20
10
-
15

An October 1971 service treatment record shows that the Veteran was hospitalized for malaria, falciparium, and was treated with Quinine, Gantrisin, and Dapsone.

On separation examination in February 1972, audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
40
LEFT
0
0
0
-
0

In a July 2009 record, the RO notes the Veteran's contention that he began experiencing hearing problems while serving as an infantryman in Vietnam and that his service separation form, which showed service as an infantry indirect fire crewman, supported his contention of noise exposure during service.  The RO concluded that hazardous in-service noise exposure was conceded.

The Veteran was afforded a July 2009 VA examination and was found to have hearing loss in his left ear for VA purposes pursuant to 38 C.F.R. § 3.385.  The VA audiologist opined that the Veteran's left ear hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  The rationale provided was that when compared with a significant high frequency threshold shift in the right ear from induction to separation, there was no significant threshold shift in left ear hearing.  The left ear hearing was well within normal limits at the time of military separation.  

A November 2010 VA medical record shows that the Veteran was assessed with hearing loss and that a VA physician's assistant noted that the Veteran was treated with quinine while in service and that quinine had the possibility of causing hearing loss.

With regard to the July 2009 VA examiner's opinion, the Board finds that it was incomplete as the examiner relied on the February 1972 separation audiogram as the sole basis to deny the claim for service connection for left ear hear loss.  The Board finds suspect the fact that on induction examination in August 1970, the Veteran demonstrated some decrease in hearing in his left ear, although not sufficient to be considered disabling under 38 C.F.R. § 3.385, and therefore, not a pre-existing disability.  He is therefore presumed sound on entrance as to left ear hearing loss.  38 C.F.R. § 3.304 (2012).  However, on separation examination, it appears that the Veteran's hearing in his left ear greatly improved, even after hazardous in-service noise exposure.  Thus, the Board questions the reliability and accuracy of the audiometric results at the time of the Veteran's separation from service.  Further, the Veteran has stated that he did not remember having a hearing examination at the time of separation.  Thus, the VA examiner's reliance on the lack of a threshold shift at the time of separation to provide a negative nexus opinion with regards to the Veteran's left ear hearing loss, without discussion of the discrepancies in the audiometric results at induction and at separation examination, is incomplete and a new examination is needed to afford appropriate consideration.

Furthermore, lay statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation).  The July 2009 VA examiner did not address or consider the Veteran's lay statements regarding his continuity of left ear hearing loss symptomatology since his military discharge.  That also makes the examination report inadequate for rating purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion). 

The Board thus finds that another medical opinion by a VA examiner who has not previously examined the Veteran is needed regarding the etiology of the Veteran's current left ear hearing loss.  The Board needs the opinion to fairly decide this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); 38 C.F.R. § 4.2 (2012) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

With regard to the claim for an initial compensable rating for right ear hearing loss, the Board finds that claim is intertwined with the claim for service connection for left ear hearing loss.  In this regard, findings on the audiology examination, and the potential of establishing service connection for left ear hearing loss, could impact the disability ratings assigned.  The appropriate remedy where a pending claim is inextricably intertwined with a claim on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination, by an examiner who has not previously examined him, to determine the nature and etiology of his left ear hearing loss.  The examiner should perform all indicated tests and studies, to include audiometric testing in pure tone thresholds for both ears.  The examiner must review the claims file and must note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that left ear hearing loss was incurred in service or is the result of noise exposure during service.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, to include the discrepancies in the Veteran's induction audiogram showing some hearing loss in his left ear and his separation audiometric results showing significant improvement in his hearing, even after hazardous in-service noise exposure that has been conceded; the July 2009 VA examiner's opinion; and the November 2010 VA medical record noting that Quinine, which the Veteran was administered during service for the treatment of malaria, can cause hearing loss.  In addition, the examiner should also specifically consider the Veteran's lay assertions that he has had continuous left ear hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

